Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 10851094 in view of Takinami (JP WO 2015146238 A1; published 4/13/2017 with priority to 1/20/2015).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 10-13 of ‘094 are drawn to a reagent for biological component concentration measurement where the reagent comprises the tetrazolium salt of Formula 1 (shown in claim 1 of the patent) which meets the limitations of Formula (I) of instant claims 1 and 10. Claim 13 states the intended use of the compound for measuring biological component concentrations. Claim 14 lays out the steps comprising adding the tetrazolium salt of claim 1 of ‘094 to a biological sample and measuring the quantity of color development and then determining the concentration of the biological component. 
The claims of ‘094 do not teach that the process occurs on a disposable chip that has a main body defining a cavity though which a body fluid is flowable and a reagent located in the cavity such that the body fluid comes into contact with the reagent (instant claim 1). Nor do the claims teach a kit comprising the chip with a measurement apparatus comrpsing a chip mounting part comrpsing an insertion port and configured to deceive the sensor chip and a photometric measuring unit configured to detect a concentration of the body fluid in the cavity of the chip of the main body (instant claim 10).
Takinami teaches a disposable chip (page 4, third paragraph) for measuring the concentration of a biological component where a small amount of blood is taken from a person where the blood is sucked into the blood introduction path (e.g., flowable) and reacts with the reagent in the space (e.g., reservoir; which is interpreted as an empty space). The reagent is applied to the wall of the blood introduction path (page 4, paragraph 4). The reagent then becomes colored according to the blood sugar level and light from a diode (e.g., photometric device) is use to determine the concentration of the blood glucose (page 7, paragraphs 6-8). The device has a chip mounting portion which is guided though a lead-out opening in a wall surface constituting the insertion hole (page 11, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to carry out the method and use the tetrazolium reagent of ‘094 in a chip that constitutes a cavity (interpreted as a space) where a bodily fluid flows through the cavity and comes into contact with the reagent wherein the chip is part of a measurement apparatus which has a chip mounting part comprising an insertion port configured to receive the sensor chip and a photometric measuring unit configured to detect a concentration of the biological concentration of the biological component. The ordinary artisan would have been motivated to do so because the method a kit can improve work efficiency and suppress the combination of the light emitting unit and the light receiving unit. This leads to accurate determination of components in body fluids (page 1, paragraph 5). The ordinary artisan would have had a reasonable expectation that one could apply the biosensor chip and kit to the reagent and method of the claims of ‘094 because the reagent and method of ‘094 is directed to the same purpose for the concentration measurement of liquid blood components. While claim 14 of ‘094 is a method claim, its modification by Takinami results in the claim sensor chip and kit.


Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653